ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Long Wave, Inc.                              )       ASBCA No. 61483
                                             )
Under Contract No. N00604-13-C-3002          )

APPEARANCES FOR THE APPELLANT:                       Stephen D. Knight, Esq.
                                                     Sean K. Griffin, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Richard W. Carlile, Esq.
                                                    Melissa Martin, Esq.
                                                     Trial Attorneys
                                                     NAVSUP Fleet Logistics Center
                                                     Pearl Harbor, HI

                                ORDER OF DISMISSAL

       This dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 15, 2019


                                                 ryy;~ I)'). (5) IC
                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61483, Appeal of Long Wave, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals